              Case 20-11785-CSS   Doc 958-2   Filed 01/27/21   Page 1 of 2




                                     Exhibit B

                            Corporate Organization Chart




RLF1 24703611V.1
                                                                    Case 20-11785-CSS                                     Doc 958-2                         Filed 01/27/21                               Page 2 of 2




                                                                                                                                                    BBGI US, Inc.
                                                                                                                                         (f/k/a Brooks Brothers Group, Inc.)
                                                                                                                                                      (Delaware)




                    Joint Venture                                                        BBGI Restaurant, LLC                                     BBGI International, LLC
                                               696 White Plains                                                                                                                                       Brooks Brothers Austria         Brooks Brothers Europe
              (and subsidiaries thereof)                                                 (f/k/a Brooks Brothers                                    (f/k/a Brooks Brothers
                                                  Road, LLC                                                                                                                                                   GmbH                             S.r.l.
                                                                                             Restaurant, LLC)                                         International, LLC)
                                                  (New York)                                                                                                                                                 (Austria)                        (Italy)
                                                                                                (Delaware)                                                 (Delaware)

                       Debtor

                                                                                                                             BBGI Canada Ltd.
                                                Golden Fleece                                                                                                                                                                              Brooks Brothers Spain Srl
                                                                                          RBA Wholesale, LLC         (f/k/a Brooks Brothers Canada                          BBD Holding 1, LLC                 BBD Holding 2, LLC
                                           Manufacturing Group, LLC                                                                                                                                                                                 (Spain)
               Non-Debtor Subsidiary                                                          (Delaware)                            Ltd.)                                       (Delaware)                         (Delaware)
                                                  (Delaware)
                                                                                                                              (Ontario Canada)

                                                                                                                                                                                      50.0%                      50.0%
                Former Non-Debtor
             Subsidiary Sold to SPARC
                                                                                        Retail Brand Alliance Gift       Brooks Brothers UK
                                              Deconic Group LLC                                                                                                                                                                              Brooks Brothers France
                                                                                          Card Services, LLC                   Limited
                                                  (Delaware)                                                                                                                                     BBDI, LLC                                           SARL
                                                                                                 (Virginia)                   (England)
                                                                                                                                                                                                 (Delaware)                                         (France)


                                                                                                                                                                                                      51.0%
                                            Retail Brand Alliance of                        Brooks Brothers
                                                                                                                      Brooks Brothers Korea Ltd                                                                                              Brooks Brothers Germany
                                               Puerto Rico, Inc.               99.8%        Far East Limited                                                                              Brooks Brothers India
                                                                                                                               (Korea)                                                                                                                GmbH
                                                   (Delaware)                                 (Hong Kong)                                                                                    Private Limited
                                                                                                                                                                                                  (India)                                           (Germany)




                                           Brooks Brothers (Japan)                       Brooks Brothers Singapore     Brooks Brothers Ireland                                                                                                    Brooks Brothers
                                                                       60.0%
                                                     Ltd                                          Pte. Ltd                    Limited                                                                                                            Switzerland SAGL
                                                   (Japan)                                      (Singapore)                   (Ireland)                                                                                                             (Switzerland)


                                                                                       99.9%

                                                                                          Brooks Brothers Malaysia    Brooks Brothers Australia                        Brooks Brothers Greater
                                             Q.C. Service Limited                                                                                            50.0%
                                                                                                 SDN. BHD.                  Pty Limited                                    China Limited
                                                 (Cook Island)
                                                                                                 (Malaysia)                  (Australia)                                    (Hong Kong)



                                                                                                                                                                                                                         99.0%

                                                                                                                                      Brooks Brothers
                                                                                                                                                                        Brooks Brothers Hong                  Brooks Brothers Macau
                                                                                                                                   (Shanghai) Commercial
                                                                                                                                                                            Kong Limited                             Limited
                                                                                                                                          Co. Ltd.
                                                                                                                                                                            (Hong Kong)                              (Macau)
                                                                                                                                         (Shanghai)


Ownership interests are 100% unless otherwise
stated.

As of December 24, 2020
